Lumpkin, J.

1. This case turned upon the question whether or • not the defendants in error were common -owners with the plaintiffs in error of the property partitioned, and the determination of thi-s question depended upon the effect to be given to a decree which had been rendered in a former case. This being so, and 'the trial judge having rightly held that under the terms of that decree the defendants in error had an interest in the property in question, the correct result was reached.
2. The legal effect of a conveyance duly made and delivered to a trustee cannot afterwards be changed by an addendum thereto which -he voluntarily -executed and had recorded, the same not having been assented to or accepted by -any other party at interest. Judgment affirmed.